Case 17-14920        Doc 49     Filed 04/16/19     Entered 04/16/19 13:24:50          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 14920
         Danny J Marshall

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/12/2017.

         2) The plan was confirmed on 08/02/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/15/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/17/2018, 10/25/2018.

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-14920             Doc 49          Filed 04/16/19    Entered 04/16/19 13:24:50              Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $6,340.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                           $6,340.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $0.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                               $251.10
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $251.10

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim          Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted       Allowed        Paid         Paid
 Aes/suntrust Bank                        Unsecured      4,718.00            NA            NA            0.00        0.00
 American InfoSource LP as agent for      Unsecured           0.00      2,072.70      2,072.70           0.00        0.00
 AmeriCash Loans LLC                      Unsecured           0.00      1,232.76      1,232.76           0.00        0.00
 AmeriCash Loans LLC                      Unsecured           0.00      1,106.12      1,106.12           0.00        0.00
 Atlas Acquisitions LLC                   Unsecured           0.00        818.48        818.48           0.00        0.00
 Autowarehous                             Unsecured           0.00           NA            NA            0.00        0.00
 Capital One Auto Finance                 Unsecured            NA         419.50        419.50           0.00        0.00
 Capital One Auto Finance                 Secured       32,070.35     32,070.35      32,070.35      1,703.03    4,385.87
 Celtic Bank/contfinco                    Unsecured         560.00           NA            NA            0.00        0.00
 Celtic/cont                              Unsecured           0.00           NA            NA            0.00        0.00
 Chase                                    Unsecured      1,200.00            NA            NA            0.00        0.00
 City of Chicago Department of Revenue    Unsecured      1,399.54       1,087.20      1,087.20           0.00        0.00
 Department Of Education                  Unsecured      6,159.00       6,569.00      6,569.00           0.00        0.00
 Easy Accept                              Unsecured           0.00           NA            NA            0.00        0.00
 Fifth Third Bank                         Unsecured           0.00           NA            NA            0.00        0.00
 First Investors Servicing Corp           Unsecured           0.00    14,006.07      14,006.07           0.00        0.00
 Illinois Student Assistance Commission   Unsecured           0.00      5,149.44      5,149.44           0.00        0.00
 Internal Revenue Service                 Priority       4,991.14       5,105.26      5,105.26           0.00        0.00
 Internal Revenue Service                 Unsecured         105.44        129.54        129.54           0.00        0.00
 Kay Jewelers/Sterling Jewelers Inc.      Unsecured           0.00           NA            NA            0.00        0.00
 Payday Loan Store                        Unsecured      1,663.33       1,663.33      1,663.33           0.00        0.00
 Peak Campus                              Unsecured      3,000.00            NA            NA            0.00        0.00
 Portfolio Recovery Associates            Unsecured         854.20        854.20        854.20           0.00        0.00
 Resurgent Capital Services               Unsecured         460.00        585.70        585.70           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-14920        Doc 49      Filed 04/16/19     Entered 04/16/19 13:24:50             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $32,070.35          $1,703.03           $4,385.87
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $32,070.35          $1,703.03           $4,385.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $5,105.26               $0.00             $0.00
 TOTAL PRIORITY:                                          $5,105.26               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,694.04               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $251.10
         Disbursements to Creditors                             $6,088.90

 TOTAL DISBURSEMENTS :                                                                       $6,340.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
